IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 237 MAL 2018
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
DAVID LESLIE BARKSDALE,                     :
                                            :
                    Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 14th day of September, 2018, the Petition for Allowance of Appeal

is DENIED. The Application for Leave to Withdraw as Counsel is GRANTED.